DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: lines 13-15 recite “a coupling part (46)…the coupling portion (46)”.  It is suggested to use the same terminology to refer to the same feature of an invention.  After a review of the Applicant’s specification, it is suggested to rephrase the aforementioned portion of lines 13-15 as “a coupling portion (46)…the coupling portion (46)”.
Claim 4 is objected to because of the following informalities:  
Lines 8-13 appear to duplicate text with lines 1-7, it is suggested to delete lines 8-13.
Claim 4 should end in a period, not a semicolon.
Lines 6 and 12 recite “the second mounding groove”; “mounding” should be rephrased as “mounting”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the internal components interact with one another since some components overlap with one another, as described in the specification.  Refer to annotated Figures below for examples of areas where components are overlapping other components within the invention, each of the areas circled below indicate features that overlap.  Each of the 

    PNG
    media_image1.png
    373
    1119
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 13-14 recite “a circular plate-shaped member (70) which is seated in a central groove (61) of the top surface of the discharge plate (60) at an upper surface of which a radial groove (71) is formed”.  Lines 13-14 are written as if the discharge plate comprises the radial groove (71), yet it is apparent from Applicant’s , the circular plate-shaped member comprising a radial groove (71) at an upper surface thereof
Regarding claim 1, lines 18-20 recite “a ring-shaped fixing member (90) which fixes an edge of the discharge film (80) to the discharge plate (60), an upper portion of which is exposed to the outside to allow a user to make contact using a puff (P)”.  Lines 18-20 are written as if the ring-shaped fixing member has an upper portion that is exposed to the outside and this upper portion is what allows a user to make contact with a puff, yet it is apparent from Applicant’s specification that the puff makes contact with an upper portion of the discharge film is the feature of the invention in which a user would contact with a puff.  Thus, the limitation is indefinite.  “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification, disclosure, or prior art teachings may make an the discharge film therewith using a puff (P)”.
Claim 3 recites “wherein the micro pump (50) comprises: a first mounting groove (42) formed in a circumferential shape”; however, in reviewing Applicant’s drawings, the first mounting groove, 42, appears to be positioned on a top surface of the inner vessel lid and not on the micro pump (refer to Figure 1).  Claim 3 further recites that the micro pump comprises “a second mounting groove (43)”; however, Figure 1 shows the second mounting groove to be on the upper surface of the inner vessel lid and not on the micro pump (refer to Figure 1).  Thus, claim 3 will be interpreted in line with Applicant’s specification/drawings such that the first and second mounting grooves are positioned on an upper surface of the inner vessel lid.
Claim 4 recites the limitation “a central hole (101) formed in the center of the first piston and inserted into the outer circumference of the suction hole (41) of the inner vessel lid (40)” does not agree with the figures of Applicant’s specification since an outer circumference of the suction hole would be an area on an inside of the hole, yet the first piston is not shown to be on an inside of a wall and the suction hole is on an interior of said wall, refer to annotated Figure 3, below.  Thus, the aforementioned limitation will be interpreted as requiring that the first piston comprises a central hole that is disposed about an outer wall that forms the content suction hole.

    PNG
    media_image2.png
    601
    1190
    media_image2.png
    Greyscale

Claim 5 recites the limitation "the second piston" in line 1.  There is insufficient antecedent basis for this limitation in the claim since the second piston is not recited until claim 2.  For purposes of substantive examination, claim 5 will be interpreted as being dependent upon claim 2.
Claim 5 recites the limitation “the second piston (110) of a ring-shaped member”.  It is unclear if “a ring-shaped member” is the same or different from “a ring-shaped fixing member (90)” as recited in line 18 of claim 1.  For purposes of substantive examination, “the second piston (110) of a ring-shaped member” will be interpreted as simply meaning that the second piston has a ring shape.  
Claim 5 recites “the cylindrical groove (102) of the first piston (100)” in line 3, which lacks antecedent basis since no cylindrical groove of the first piston has been previously recited.  A cylindrical groove of the first piston is not recited until claim 4.  It is suggested to rephrase claim 5 as “a cylindrical groove (102) of the first piston (100)”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US2016/0242529).
Regarding claim 1, Oh discloses a micro pump vessel (11) composed of an outer vessel (170) on one side (front side, best shown in Figure 3) of which a button (172) is formed and an outer vessel lid (180) which is hinge-coupled (refer to Paragraph [0144]) to one side (a back side, best shown in Figures 2-3) of the outer vessel to be opened (refer to Figure 2) and closed (refer to Figure 1), comprising: an inner vessel (112) provided inside the outer vessel (best shown in Figure 4); an inner vessel lid (111) coupled (refer to Paragraph [0075]) to the inner vessel at a center of which a cosmetic suction hole (not labeled, refer to cropped and annotated Figure 4, below) is formed; 
a micro pump (120) installed on an upper portion (best shown in Figures 3-4) of the inner vessel lid to pump cosmetic contents (refer to Paragraph [0078]); a circular plate-shaped discharge plate (130), which is inserted and seated on the top surface of the 

    PNG
    media_image3.png
    484
    806
    media_image3.png
    Greyscale

Regarding claim 3, Oh discloses the micro pump vessel according to claim 1, as applied above.  Oh further discloses wherein the micro pump vessel comprises: a first mounting groove (not labeled, refer to annotated Figure 4, below) formed in a circumferential shape so that the lower end of a housing cap (not labeled, refer to annotated Figure 4, below) of the micro pump is inserted to the outer side of the cosmetic suction hole (refer to annotated Figure 4, below) of the inner vessel lid; a second mounting groove (not labeled, refer to annotated Figure 4, below) formed with a larger diameter than the first pump mounting groove so that a cylindrical spring (126) of the micro pump is inserted and seated; an upper extension protrusion wheel (not labeled, refer to annotated Figure 4, below) formed extending upward on an outer circumference of the inner vessel lid; a fastening protrusion (not labeled, refer to annotated Figure 4, below) formed to be coupled to a lower guide groove (not labeled, refer to annotated Figure 4, below) of the ring-shaped fixing member at an upper side of the upper extension protrusion wheel; 5a coupling portion (not labeled, refer to annotated 

    PNG
    media_image4.png
    626
    1106
    media_image4.png
    Greyscale

Regarding claim 4, Oh discloses the micro pump vessel according to claim 3, as applied above.  Oh further discloses wherein the first piston comprises: a central hole (not labeled, refer to annotated Figure 4, below) formed in the center of the first piston and inserted into the outer circumference of the suction hole (Oh’s vessel is configured similar to that of the instant invention wherein the piston is inserted into the outer circumference of a wall that forms the cosmetic suction hole) of the inner vessel lid; a cylindrical groove (not labeled, refer to cropped and annotated Figure 4, below) formed with a larger diameter than the central hole and surrounding the outer circumference and the bottom surface of the second mounting groove of the inner vessel lid. 

    PNG
    media_image5.png
    398
    689
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Ki (US6375045).
Regarding claim 2, Oh discloses the micro pump vessel according to claim 1, as applied above.  Oh does not disclose a second piston which is inserted into the lower portion of the first piston to sweep down the cosmetic contents in the outer vessel and exhaust them.  Ki discloses a similar cosmetic vessel (refer to Figures 2-3) used to dispense/pump cosmetics to an outside thereof, comprising a pump (14) and a reservoir (11) for storing a cosmetic content therein.  When Ki’s pump is actuated, due to the airtightness of the vessel, a piston (18) disposed within the reservoir ascends to expel the cosmetic to an outside of the vessel so that the cosmetic may be applied to a user.  Ki’s vessel comprises a first piston (19) and a second piston (22), wherein the second piston is inserted into the lower portion (the lower portion of the piston is the portion of the piston that contacts the cosmetic material) of the first piston to sweep down the cosmetic contents and exhaust them to an outside of the vessel.  Ki provides a second piston in order to improve the operation of the device by reducing the chance of the piston chemically reacting with the cosmetic material by allowing the second piston to be comprised of a different material from that of the first piston.  If a piston of a cosmetic vessel reacts with the chemical composition of the cosmetic stored therein, the piston may swell due to absorption of the cosmetic which can result in the piston having difficulty sliding along inner walls of the reservoir and/or reducing the airtightness of the reservoir (refer to Column 1, lines 30-42), thereby rendering the device ineffective at dispensing a cosmetic.  Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Oh’s micro pump vessel to comprise a second piston inserted into the lower portion of the first piston and having a shape matching that of the first piston, since Ki demonstrates that 
Regarding claim 5, the combination of Oh and Ki discloses the micro pump vessel of claim 2, as applied above.  Per the modification addressed in claim 2, the second piston of Ki was incorporated into Oh’s compact to line a lower surface of the piston.  Providing the second piston lining a lower surface of the first piston such that the second piston has a complimentary mating shape of the first piston without extending to the extreme edge of the piston (refer to Ki Figure 3), provides the second piston with a central close contact hole (refer to modified and annotated Oh Figure 4, below) and an outer circumferential close contact plate (refer to modified and annotated Oh Figure 4, below) formed on the outer circumference of the first piston and in close contact with the inner circumference of the close contact plate of the first piston (refer to modified and annotated Oh Figure 4, below).

    PNG
    media_image6.png
    504
    911
    media_image6.png
    Greyscale

Regarding claim 6, the combination of Oh and Ki discloses the micro pump vessel according to claim 2, as applied above.  Oh further discloses wherein the micro pump 

    PNG
    media_image4.png
    626
    1106
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                      



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799